6054029
DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on March 1, 2021, the claim objections and the 112(b) rejections in the previous office action (dated 09/01/2020) are hereby withdrawn. Claims 1, 3, 8-9, 11-14 have been amended, claims 2 and 15-20 were previously presented, and claims 4, 6-8 and 10 were and still withdrawn for further consideration (due to the election of species requirement – dated 05/14/2020).
	Therefore, claims 1-3, 5, 8-9 and 11-20 currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 8-9 and 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 11-12, the phrase, “…an entry zone of the pressure relief valve along a maximum diameter of the feeding teat…” renders the claim to be vague and indefinite because as shown in annotated Fig. 16 below, the entry zone and/or pressure relief valve appears to be located above the maximum diameter of the feeding teat (denoted by the dotted line in annotated fig. 16 below) and NOT along the maximum diameter as claimed; emphasis added.

    PNG
    media_image1.png
    573
    738
    media_image1.png
    Greyscale

Therefore, it is unclear as to what structural limitations or relationships are being encompassed with such language. Furthermore, it is also unclear as to how the entry zone is considered to be along or on the maximum diameter? Further clarification is required. 
As for claims 2-3, 5, 8-9, and 11-20, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8, 11-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzek (US 20160199262; hereinafter Itzek).
Regarding claim 1, Itzek discloses a feeding teat embodiment (1; as shown in Figs. 1-2 – for use with a bottle (18) that contains a fluid), the feeding teat comprising:
a nipple (2 and 8-10) defining an orifice (i.e. in the form of slits (12.1-12.2)) at a terminal end (10) and an interior profile shaped by a plurality of intersecting reverse curves that generally decreases an interior diameter of the nipple toward the orifice for directing a flow of the fluid into the orifice;
a flange (3; configured to be releasably coupled to the bottle to allow the fluid to flow from the bottle into the feeding teat);
an intermediate portion (4) integrally connecting the nipple to the flange; and
a pressure relief valve (16) extending laterally from the intermediate portion and configured to admit air into an interior region formed by the feeding teat and the bottle, wherein the pressure relief valve comprises first and second walls that extend to an entry zone (15; see annotated Fig. 1 below) of the pressure relief valve along a maximum diameter of the feeding teat, wherein the pressure relief valve comprises a terminal wall to which the first and the second walls extend, wherein the terminal wall is located above the flange, and wherein the terminal wall defines a slit that is configured to remain closed during use of the feeding teat (Itzek [0057-0068] and Figs. 1-2).

    PNG
    media_image2.png
    1028
    1565
    media_image2.png
    Greyscale

Regarding claim 2, Itzek further discloses wherein the pressure relief valve is integrally formed with the intermediate portion (see Itzek annotated Fig. 1 above).
Regarding claim 3, Itzek further discloses wherein the first and second walls are spaced apart from each other (see Itzek annotated Fig. 1 above).
Regarding claim 5, Itzek further discloses wherein the first and second walls are parallel to each other (see Itzek annotated Fig. 1 above).
Regarding claim 8, Itzek further discloses wherein the slit is configured to admit the air into the interior region (Itzek [0057-0068] and Figs. 1-2).
Regarding claim 11, Itzek further discloses wherein the terminal wall is a curved wall (see Itzek annotated Fig. 1 above).
Regarding claim 12, Itzek further discloses wherein the terminal wall comprises a flat exterior surface and a curved interior surface (see Itzek annotated Fig. 1 above).
Regarding claim 13, Itzek further discloses wherein the terminal wall has a vertical orientation (see Itzek annotated Fig. 1 above).
Regarding claim 14, Itzek further discloses wherein the pressure relief valve comprises wall portions that define the entry zone of the pressure relief valve (see Itzek annotated Fig. 1 above).
Regarding claim 15, Itzek further discloses wherein the wall portions are thicker than the terminal wall (see Itzek annotated Fig. 1 above).
Regarding claim 16, Itzek further discloses wherein the wall portions are thicker than the first and second walls (see Itzek annotated Fig. 1 above).
Regarding claim 17, Itzek further discloses wherein the pressure relief valve extends horizontally from the intermediate portion (see Itzek annotated Fig. 1 above).
Regarding claim 20, Itzek further discloses wherein the feeding teat comprises silicone (Itzek [0061]).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzek (US 20160199262; hereinafter Itzek).
Regarding claim 9, Itzek as above teaches all the structural limitations as set forth in claim 1, except for wherein the slit has a width of about 3 mm to about 5.5 mm. 
See MPEP §2144.04(IV)(A)
Regarding claim 18, Itzek as above teaches all the structural limitations as set forth in claim 1, except for wherein the nipple and the flange are radially symmetric about a central axis of the feeding teat.
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the nipple and flange (of Itzek Fig. 1) to be symmetric about a central axis of the feeding because the resultant structures will work equally well.  See MPEP §2144.04(IV)(B)


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzek in view of Uehara et al. (US 20030089676 – art of record; hereinafter Uehara).
Regarding claim 19, Itzek as above teaches all the structural limitations as set forth in claim 1, except for wherein the plurality of reverse curves comprises: a concave curve adjacent the orifice; and a convex curve adjacent the concave curve and at which the nipple has a maximum wall thickness to stiffen the terminal end at which the orifice is located. 
	Uehara is in the same filed of endeavor as the claimed invention, which is a feeding teat having a pressure-relief valve. Uehara teaches a feeding teat embodiment (210a; as shown in Fig. 4) comprising: a nipple defining an orifice at a terminal end and interior profile shaped by a plurality of intersecting reverse curves (215a) that generally decreases an interior diameter of the nipple toward the orifice for a directing a flow of the fluid into the orifice, and wherein the plurality of reverse curves comprises: a concave curve adjacent the orifice; and a convex curve 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of reverse curves (of Itzek) to have a similar arrangement (as taught by Uehara) to adjust the flow rate of the liquid being dispense. See MPEP §2144.04(IV)(B)


Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 1-3, 5, 8-9 and 11-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B. V. P./
Examiner, Art Unit 3736


	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736